                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

LOUMAC DISTRIBUTORS - U.S. LBM,
LLC, a Delaware Limited Liability
Company,

                 Plaintiff,

v.                                                      Case No.: 2:19-cv-220-FtM-38NPM

LOUIS LUONGO, III, ALL GLASS &
WINDOWS, LLC, DIRECT WINDOW
& DOOR SUPPLY, INC. and AGW
SRQ, INC.,

               Defendants.
                                              /

                                    OPINION AND ORDER1

       This matter comes before the Court on Defendants All Glass & Windows LLC,

Direct Window & Door Supply Inc., and AGW SRQ Inc.’s Partial Motion to Dismiss Count

IV (Doc. 63) filed on July 24, 2019.2 Plaintiff filed a Response in Opposition (Doc. 71)

and Defendants replied (Doc. 74). For the reasons below, the Motion is granted in part

and denied in part with leave to amend.




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.

2
 Defendant Louis Luongo, III took no part in the Motion to Dismiss and has filed an Answer to
Count IV. (Doc. 56).
                                    BACKGROUND

       This action arises from an employment relationship gone sour. These facts are

based on the Amended Complaint (Doc. 52), which the Court must accept as true at this

stage of litigation: LouMac Distributors – U.S. LBM, LLC (“LouMac”) is a leading building

material distributor in Southwest Florida, which is a highly competitive industry. LouMac’s

success depends largely on its trade secrets and proprietary and confidential information,

as well as the relationships and good will is has developed with customers, suppliers, and

vendors.   Louis Luongo, III was formerly employed by LouMac as Executive Sales

Manager pursuant to an Employment Agreement that contains restrictive covenants. In

his position, Luongo was entrusted with LouMac’s trade secrets and confidential and

proprietary information. In addition, Luongo was one of the previous owners of LouMac

Distributors, Inc., and one of the original majority founders of that corporation. That

corporation’s assets were purchased by Plaintiff in September 2015 pursuant to an Asset

Purchase Agreement (“APA”), which also contains restrictive covenants.

       LouMac terminated Luongo’s employment as an Executive Sales Manager on

February 12, 2018. Thereafter, Luongo went to work for Direct Window, All Glass, and/or

AGW SRQ, Inc. (hereinafter “Defendants”), and breached his duties to LouMac by

misappropriating and using LouMac’s trade secrets and confidential and proprietary

information with which he was entrusted. Upon information and belief, after leaving

LouMac, Luongo immediately began secretly diverting business from LouMac to

Defendants in breach of the employment agreement and APA.                And Defendants

encouraged and facilitated Luongo and conspired with Luongo to hide their relationship

from LouMac in the market. This activity caused irreparable harm and damages to




                                            2
LouMac and significantly damaged LouMac’s ability to compete in the Southwest Florida

market.

       Plaintiff has filed a seven-count Amended Complaint (Doc. 52) but only one count

is at issue here – Count IV for conversion against all Defendants. Defendants have

answered all the other counts. (Docs. 56, 57).

                                  STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move to dismiss a

pleading for “failure to state a claim upon which relief may be granted.” Fed. R. Civ. P.

12(b)(6). “To survive a motion to dismiss [under Rule 12(b)(6)], a complaint must contain

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). Although this pleading standard “does not require ‘detailed factual

allegations,’ . . . it demands more than an unadorned the defendant-unlawfully-harmed-

me accusation.” Id. (quoting Twombly, 550 U.S. at 555). The pleading must contain

“more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555.

       When deciding a Rule 12(b)(6) motion, a court must accept well-pleaded

allegations of a complaint as true, but it is not bound to accept legal conclusions couched

as facts. Iqbal, 556 U.S. at 678. And “where the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged—

but it has not ‘show[n]’— ‘that the plaintiff is entitled to relief.’” Id. (quoting Fed. R. Civ. P.

8(a)(2)). If a plaintiff has not “nudged [his] claims across the line from conceivable to

plausible,” the complaint fails to state claim. Twombly, 550 U.S. at 570.




                                                3
                                       DISCUSSION

       A. Failure to State a Claim

       “Under Florida law, the elements of conversion are (1) an act of dominion

wrongfully asserted; (2) over another’s property; and (3) inconsistent with his ownership

therein.” Joe Hand Promotions, Inc. v. Creative Entm't, LLC, 978 F. Supp. 2d 1236, 1241

(M.D. Fla. 2013).    Defendants argue that Count IV never alleges that Defendants

wrongfully asserted such dominion and control over LouMac’s trade secrets and

confidential proprietary information, only that Luongo did so. Plaintiff responds that its

allegations are sufficient (with no citation to authority) because it alleges that Defendants

“knowingly accepted the benefits of Luongo’s wrongful conduct” and “directly encouraged,

participated in, and induced Luongo’s breach of his legal obligations to LouMac. . . .”

(Doc. 52 at ¶ 3).

       Even so, Plaintiff does not allege that Defendants asserted dominion and control

over LouMac’s property, only that they accepted the benefits and participated in Luongo’s

wrongful conduct. The Court will not read facts into the Amended Complaint that are not

specifically alleged, and thus, the Court will dismiss Count IV without prejudice and allow

Plaintiff to amend. The Court further notes that Plaintiff alleges that “[a]fter this lawsuit

was served, Direct Window, All Glass, and AGW notified LouMac that their relationship

with Luongo had been formally terminated and that Luongo no longer had any relationship

with Direct Window, All Glass, or AGW.” (Doc. 52 at ¶ 33). Therefore, the Court questions

whether Defendants would even still be in possession of any of Plaintiff’s property that it

should be required to return. Plaintiff should clarify this if it choses to file a second

amended complaint.




                                             4
       B. Preemption

       To the extent that Plaintiff might file a Second Amended Complaint and re-plead

Count IV, Defendants also argue that Plaintiff’s conversion claim is preempted by the

Florida’s Uniform Trade Secrets Act, Fla. Stat. § 688.008 (FUTSA). Section 688.004 of

FUTSA states that a complainant may recover damages for the misappropriation of its

trade secrets. Section 688.008 of the Act provides that the FUTSA “displace[s] conflicting

tort, restitutory, and other law of this state providing civil remedies for misappropriation of

a trade secret.” The Act specifies that this preemption does not apply to “contractual

remedies, whether or not based upon misappropriation of a trade secret” or “other civil

remedies that are not based upon misappropriation of a trade secret.” Thus, FUTSA

preempts all claims, other than claims ex contractu, based on misappropriation of trade

secrets.   Plaintiff responds that it is claiming conversion of both trade secrets and

confidential business information (Doc. 52 at ¶¶ 2, 3, 10), and whether a particular type

of information constitutes a trade secret is a question of fact.

       The Court agrees that at this stage in the litigation it is unclear what information

and evidence constitutes trade secrets such that the conversion claim might be

preempted by the FUTSA. See Vacation Club Svs., Inc. v. Rodriguez, No. 6:10-cv-247-

Orl-31GJK, 2010 WL 1645129, at *2 (M.D. Fla. April 22, 2010) (denying defendant’s

motion to dismiss plaintiff’s conversion claim as preempted by the FUTSA because

plaintiff’s alleged “confidential database of its timeshare members” had not yet been

determined to be a trade secret and plaintiff was “free to plead in the alternative.”)

Therefore, Defendants’ Motion is denied with respect to preemption.




                                              5
      Accordingly, it is now

      ORDERED:

      Defendants’ Partial Motion to Dismiss Count IV (Doc. 63) is GRANTED IN PART

AND DENIED IN PART to the extent that Count IV is dismissed without prejudice for

failure to state a claim with leave to file a Second Amended Complaint by September 26,

2019. If no Second Amended Complaint is filed this case will proceed on the Amended

Complaint (Doc. 52) absent Count IV.

      DONE and ORDERED in Fort Myers, Florida this 12th day of September, 2019.




Copies: All Parties of Record




                                          6
